DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ response filed 8/19/2021 has been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite “the acute angle terminating at a chisel point extended towards the direction of rotational travel of the bit body against the borehole”. This recitation is not supported by the original specification or original drawings as there is no description or illustration of a rotational direction. Although Figs. 2, 3, 5, and 6 appear to show a generic bottom view of a drill bit that would normally rotate in a counterclockwise 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pessier et al. (US 6332503).
Regarding claims 1 and 20: Pessier discloses a drill bit to advance a borehole comprising a bit body having a face on which is defined a plurality of blades extending from the face and separated by channels between the blades, that each blade supports a plurality of first cutters, that at least one or two of the plurality of blades supports at least one chisel cutter, and that the at least one chisel cutter has a top surface with two joining edges that extend to define an acute angle (Figs. 1, 4, 8-12; abstr.; col. 2, line 65-col. 3, line 23; col. 3, lines 33-35; col. 4, line 44-col. 5, line 23). Pessier discloses that 
Regarding claim 2: Pessier discloses that at least one of the plurality of first cutters comprises polycrystalline diamond compact ("PDC") (Figs. 1, 4, 8-12; col. 3, lines 13-23). 
Regarding claim 13: Pessier discloses that the at least one chisel cutter is positioned more distally from a central longitudinal axis of the bit body than at least one of the plurality of first cutters (Fig. 11, 4, 8-12; col. 2, lines 5-24; col. 4, line 60-col. 5, line 2). 
Regarding claim 19: Pessier discloses that at least one of the plurality of blades supports a plurality of chisel cutters and that each chisel cutter has a top surface with two joining edges that extend to define an acute angle (Fig. 11, 4, 8-12; col. 2, lines 5-24; col. 4, line 60-col. 5, line 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 3-4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pessier et al. (US 6332503) in view of Shotwell (US 20160265280).
Pessier discloses the invention substantially as claimed and as discussed above.
Regarding claim 3: Pessier does not explicitly disclose that at least one of the plurality of first cutters defines a depression extending from the top surface and towards a central longitudinal axis of the bit body. Shotwell discloses that at least one of the plurality of first cutters 216, 276 defines a depression extending from the top surface and towards a central longitudinal axis of the bit body (Figs. 2B, 2C, 2E; [0029], [0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted or added the cutter of Shotwell to the bit of Pessier. As Pessier teaches different cutting elements and as Shotwell explicitly teaches a certain design, it would have been within routine skill to select a specific shaped cutter to perform a specially desired cutting operation from a well-known and finite set of cutter shapes. Such a selection and such a simple substitution/addition would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 4: Pessier, as modified by Shotwell, does not explicitly disclose that the at least one of the plurality of first cutters, that defines a depression extending from the top surface, comprises polycrystalline diamond compact ("PDC"). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed the cutter, that defines a depression extending from the top surface, so as to comprise a polycrystalline diamond compact 
Regarding claim 15: Pessier, as modified by Shotwell, discloses at least one tungsten carbide cutter supported by the at least one blade of the plurality of blades (Shotwell - [0010]). 
Regarding claim 16: Pessier, as modified by Shotwell, discloses a plurality of tungsten carbide cutters supported by the at least one blade of the plurality of blades (Shotwell - [0010]). 
Regarding claim 17: Pessier, as modified by Shotwell, does not explicitly disclose that the at least one chisel cutter is positioned more distally from a central longitudinal axis of the bit body than at least one of the plurality of tungsten carbide cutters. However, Pessier and Shotwell teach that the cutters can be positioned in various configurations depending on the desired cutting operation (Pessier - Figs. 1, 4, 8-12; col. 2, lines 5-24; col. 4, line 60-col. 5, line 22; Shotwell - Figs. 2B, 2C, 2E; [0029], [0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the cutter placements, of Pessier, as modified by Shotwell, so that the at least one chisel cutter is positioned more distally from a central longitudinal axis of the bit body than at least one of the plurality of tungsten carbide cutters. As Pessier and Shotwell teach different cutter configurations and as it is notoriously well-known in the art to select cutter In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 18: Pessier, as modified by Shotwell, does not explicitly disclose that the at least one of the plurality of first cutters is positioned more proximally from a central longitudinal axis of the bit body than at least one of the plurality of tungsten carbide cutters. However, Pessier and Shotwell teach that the cutters can be positioned in various configurations depending on the desired cutting operation (Pessier - Figs. 1, 4, 8-12; col. 2, lines 5-24; col. 4, line 60-col. 5, line 22; Shotwell - Figs. 2B, 2C, 2E; [0029], [0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the cutter placements, of Pessier, as modified by Shotwell, so that the at least one of the plurality of first cutters is positioned more proximally from a central longitudinal axis of the bit body than at least one of the of the plurality of tungsten carbide cutters. As Pessier and Shotwell teach different cutter configurations and as it is notoriously well-known in the art to select cutter positions based on the desired cutting result, it would have been within routine skill to select specific placement to achieve a specific result. Such a positioning selection would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that rearranging parts In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pessier et al. (US 6332503) in view of Brackin et al. (US 20060162967).
Pessier discloses the invention substantially as claimed and as discussed above.
Regarding claim 5: Pessier does not explicitly disclose that at least one of the plurality of first cutters comprises segments constructed in a process involving hot isostatic pressing. Bracken discloses that cutting structures may be formed using hot isostatic pressure and thus discloses that at least one of the plurality of cutters can comprise segments constructed in a process involving hot isostatic pressing ([0010]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the first cutters, of Pessier, using a hot isostatic process, as taught by Brackin, so as to allow for the bit body to include infiltrants with higher melting temperatures and to avoid damage to the abrasive material within the abrasive-impregnated cutting structures that would occur if subjected to the higher temperatures. 
Regarding claim 9: Pessier, as modified by Brackin, does not explicitly disclose that at least one of the chisel cutters comprises segments constructed in a process involving hot isostatic pressing. As discussed above, Bracken discloses that cutting structures may be formed using hot isostatic pressure and thus discloses that at least one of the plurality of cutters can comprise segments constructed in a process involving hot isostatic pressing ([0010]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have . 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pessier et al. (US 6332503) in view of Hall et al. (US 20150354285).
Pessier discloses the invention substantially as claimed and as discussed above.
Regarding claim 6: Pessier does not explicitly disclose that at least one of the plurality of first cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide. Hall discloses that cutting structures may be formed using a metal binder and thus discloses that at least one of the plurality of cutters can comprise elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide ([0002]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the first cutters, of Pessier, using elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide, as taught by Hall, so as to allow the diamond grains become mutually bonded to form a diamond layer over the substrate interface and so that the diamond layer is bonded to the substrate interface. 
Regarding claim 10: Pessier, as modified by Hall, does not explicitly disclose that at least one of the chisel cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide. As . 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pessier et al. (US 6332503) in view of Doster (US 20100219000).
Pessier discloses the invention substantially as claimed and as discussed above.
Regarding claim 7: Pessier does not explicitly disclose that at least one of the plurality of first cutters comprises diamond elements sintered within a tungsten carbide matrix. Doster discloses that cutting structures may be formed using a tungsten carbide matrix and thus discloses that at least one of the plurality of cutters can comprise diamond elements sintered within a tungsten carbide matrix ([0031]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the first cutters, of Pessier, using diamond elements sintered within a tungsten carbide matrix, as taught by 
Regarding claim 11: Pessier, as modified by Doster, does not explicitly disclose that at least one of the chisel cutters comprises diamond elements sintered within a tungsten carbide matrix. As discussed above, Doster discloses that cutting structures may be formed using diamond elements sintered within a tungsten carbide matrix and thus discloses that at least one of the plurality of cutters can comprise diamond elements sintered within a tungsten carbide matrix ([0031]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the chisel cutters, of Pessier, using diamond elements sintered within a tungsten carbide matrix, as taught by Doster, so as to provide increased exposure of the diamond grit particles in comparison to conventional matrix materials due to its relatively soft, abradable nature. 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pessier et al. (US 6332503) and Doster (US 20100219000), as applied to claim 7 above, and further.in view of Hall et al. (US 20150354285).
Pessier, Doster, and Hall disclose the invention substantially as claimed and as discussed above.
Regarding claim 8: Pessier, as modified by Doster, and Hall, discloses that the at least one of the plurality of first cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide (see above; Hall - [0002]).
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pessier et al. (US 6332503), alone..
Pessier discloses the invention substantially as claimed and as discussed above.
Regarding claim 14: Pessier does not explicitly disclose that the at least one chisel cutter is positioned more distally from the central longitudinal axis of the bit body than all of the plurality of first cutters. However, Pessier teaches that the cutters can be positioned in various configurations depending on the desired cutting operation (Figs. 1, 4, 8-12; col. 2, lines 5-24; col. 4, line 60-col. 5, line 22). At the time the invention was In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Response to Arguments
Applicants’ amendments and arguments, filed 8/19/2021, with respect to the rejections of claims 1-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. 
Applicants’ argument appears to be directed at the shape of the chisel bit and more specifically that applicants argue that the chisel bit shape of Pessier as cited and the chisel bit shape of the instant invention are not the same shape. Although applicants may be correct in their assertion when comparing the drawings of Pessier and the instant application, the examiner finds that Pressier nevertheless discloses the language of the as-recited claim. Applicants are reminded that although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/8/2021